Citation Nr: 0515474	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for scar, left hand, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 1955 
and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in September 2000.  The issue on appeal was remanded 
to the RO in April 2001.  

The October 2003 Board decision included a merits 
determination on issues relating to right groin disability.  
The only issue remaining on appeal is entitment to an 
increased rating for the left hand scar. 


FINDING OF FACT

The service-connected scar of the left hand is manifested by 
tenderness and some numbness, but without loss of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
scar, left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. Part 4, including § 4.7 and Code 5309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2002 
and March 2004 VCAA letters, the statement of the case, and 
the supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the March 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing before a Law 
Judge.  Moreover, all available pertinent records, in service 
and VA, have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues being adjudicated by this appeal.  The 
Board finds that no further action is required by VA to 
assist the veteran with the claim.

Factual Background

A May 1962 hospitalization record reveals that the veteran 
sustained a stab wound to the left thumb in October 1961 in 
which a pocket knife was directed proximally entering the 
volar lateral aspect of the proximal phalanx of the thumb and 
extending into the first web space.  Treatment at the time of 
the injury consisted of a pressure dressing and the wound 
healed without infection.  Subsequent to the injury, the 
veteran reported weakness of grip with pain originating in 
the web space.  Physical examination revealed a well healed 
scar with tenderness and equivocal Tinel sign in the first 
web space.  Hypoesthesia was present in the left thumb and 
web space.  Explorative surgery was performed.  A pathology 
report revealed that hyalinized fibrous connective tissue 
compatible with scar tissue was observed.  After the surgery, 
the veteran had a good range of motion of the thumb and 
fingers and only minimal discomfort at the operative site.  
The discharge diagnosis was fibrosis, capsule, medial side, 
first MP joint left. 

The veteran complained of forearm and hand numbness in 1998.  

At the time of a neurological consultation in December 1998, 
the veteran complained of pain in the base of the first 
finger of the left hand increasing with gripping objects.  
Objectively, pain was noted in the left hand between finger 
one and two.  There was no anesthesia in the hand or fingers.  
Phalen's and Tinels signs were negative.  Normal muscle 
strength was noted.  The assessment was not carpal tunnel 
syndrome, not ulnar nerve palsy and more likely fascial 
tendon related pain.  

The veteran submitted his claim for an increased rating in 
January 1999.  

In an April 1999 statement, the veteran reported that 
movement of his left thumb was difficult and he had pain in 
his hand.  

In February 1999, a cyst in the left first web was noted.  

At the time of a VA thumb examination in May 1999, the 
veteran reported that he had no complaints until three months 
prior when he noted a knot on the web space between the thumb 
and index finger.  He complained of a shooting pain around 
his thumb which increased with grasping or squeezing objects.  
Physical examination revealed a full range of motion of the 
left thumb.  A well healed scar was also noted.  The examiner 
was unable to determine if the cyst was a direct result of 
the veteran's military injury but noted there was no other 
history of trauma or scars in the area.  It was opined that 
the veteran's condition was one in which skin tissue from a 
scar such as a bayonet injury is buried under the skin and 
develops into a benign tumor.  

A May 1999 X-ray examination of the left hand was interpreted 
as revealing a soft tissue laceration of the left thumb 
without evidence of an underlying fracture or osteomyelitis.  
Moderate arthritic changes were noted in the interphalangeal 
joints of the first through the fifth fingers.  

At the time of a VA scars examination in May 1999, the 
veteran complained of itching and local tenderness in his 
left thumb.  Physical examination revealed a well healed 6 
centimeter linear scar.  It was specifically noted that none 
of the veteran's service-connected scars resulted in any 
limitation of motion.  The diagnosis was traumatic surgical 
scars which were symptomatic.  

A cyst was excised from the veteran's hand in May 1999.  

The veteran testified at a Board video conference in 
September 2000 that his in-service injury was the result of a 
bayonet wound which cut down to the bone on his thumb.  He 
alleged that the injury was sewed up but when it was 
subsequently determined that he was unable to grasp anything, 
he was operated on in a Naval Hospital to repair the damage.  
He also testified that wires were added to the nervous system 
inside of his hand at that time.  He reported that his thumb 
was numb but had a very tender feeling to it.    He indicated 
that he was unable to grip objects for more than thirty 
seconds without having his hand cramp.  This was especially a 
problem with driving.  The tenderness in the cyst was 
alleviated after the surgery but the numbness remained in the 
thumb.  

A VA scars examination was conducted in November 2002.  The 
veteran reported that he was injured by a bayonet in 1963.  
Physical examination revealed three linear scars, the largest 
of which measured 6.5 centimeters.  The scars were tender and 
pruritic but did not limit any motion.  The diagnosis was 
traumatic surgical scars which were symptomatic.  

A VA peripheral nerves examination was conducted in December 
2002.  The veteran reported that he sustained a bayonet 
injury to the base of the left hand. He had had numbness in 
the thumb and adjacent web space since the time of the 
injury.  There was no chronic pain nor weakness as far as the 
veteran could determine.  Physical examination revealed 
decreased pain and touch sensitivity in the distal aspect of 
the left thumb extending through the first web space to the 
lateral aspect of the wrist.  No pain was present to 
palpation or touch.  It was determined that the sensory 
changes in the left thumb were not associated with any motor 
abnormalities or coordination deficits.  The pertinent 
diagnosis was superficial sensory loss to the left thumb and 
base of the thumb without any motor components present.  

The most recent VA examination was conducted in March 2004.  
The veteran reported numbness in the thumb which radiated to 
his wrist.  He reported that the major limitation associated 
with the thumb was fatigability resulting in loss of grip 
with the left thumb.  He would then have to stop what he was 
doing until the thumb felt better and then resume the 
activity.  Physical examination revealed an 8 centimeter scar 
extending from the base of the thumb to the wrist area.  
Reflexes and motor strength testing were normal in the left 
upper extremity.  Numbness was only detected in the area over 
the dorsum of the left thumb and extending to the wrist.  The 
diagnosis was status post laceration of the left medial 
dorsal thumb with residual numbness over the area of the scar 
without motor weakness.  There was no distinct neurological 
syndrome such as carpal tunnel, ulnar neuropathy or radial 
neuropathy found on examination.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected scar on the left hand 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected scar on the left hand is currently 
evaluated as 10 percent disabling under Diagnostic Code 5309 
for injury to Muscle Group IX.  Muscle Group IX involves the 
muscles for the forearm, which act in strong grasping  
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of the  
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  38 C.F.R.  
Part 4, Diagnostic Code 5309. 

Diagnostic Code 5309 for rating the intrinsic muscles of the 
hand indicates that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Such a disability is to be rated on limitation of motion, 
with a minimum rating of 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5309.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds an increased rating is not warranted for the 
scar on the left hand when the disability is evaluated under 
Diagnostic Code 5309.  There is no objective evidence 
demonstrating any loss of motion in the fingers or hand due 
to the disability.  While the veteran has testified to an 
easy fatigability in the hand, this has not been objectively 
demonstrated.  The clinical records do not include references 
to significant fatigability, the complaints are only recorded 
at the time of VA examinations.  VA examiners who have heard 
these complaints have determined that strength testing was 
normal and there is no limitation of motion due to the 
service-connected disability.  The Board also notes the 
presence of non-service connected arthritis in all the 
fingers of the left hand.  The Board places greater probative 
weight on the conclusions of the VA examiners over the 
veteran's allegations as the veteran is a lay person.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service-connected disability can also be 
evaluated under the rating criteria for evaluation of scars.  
The Board notes that, subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of scars were revised effective August 30, 2002.  Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the March 2003 supplemental statement of the case, and 
considered those criteria in continuing the non-compensable 
ratings that have been assigned.  The veteran was then given 
the opportunity to submit evidence and argument in response.  
The Board finds, therefore, that it can consider the original 
and revised version of the rating criteria without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

Under the old criteria, the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code it was provided that scars could be rated 
based upon limitation of function of affected part. 38 C.F.R. 
§ 4.118,  Diagnostic Code 7805.

The new criteria for the evaluation of scars came into effect 
on and after August 30, 2002.  Scars, other than head, face, 
or neck, that are deep or that cause limited motion are rated 
as follows: area or areas exceeding 72 square inches (465 sq. 
cm.) are rated as 30 percent disabling; area or areas 
exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 2.  Other scars are to be 
rated based upon limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

The Board finds an increased rating is not warranted when the 
service-connected scar is evaluated under the old or current 
Diagnostic Codes for evaluation of scars.  As noted above, 
the scar is not manifested by any limitation of motion in the 
fingers or hands so an increased rating is not warranted 
under either the old or current version of Diagnostic Code  
7805.  

The Board finds that an increased rating is not warranted 
under the current version of Diagnostic Code 7801 as the 
service-connected scar is not a deep scar as defined by the 
regulation.  While the veteran has alleged that the original 
in-service injury was due to a bayonet wound that went down 
to the bone and required sutures to close, there is no 
objective evidence of this.  The service medical records 
indicate that the original injury was caused by a pocket 
knife and was treated with a pressure bandage and healed 
without subsequent infection.  Exploratory surgery was 
conducted during active duty which did not result in any 
abnormal findings other than scar tissue.  None of the VA 
examinations resulted in a finding that the service-connected 
disability was manifested by underlying soft tissue damage.  
The Board places greater probative weight on the objective 
evidence in the claims file prepared at the time of the 
original injury over the veteran's recollections of the in-
service event more than 25 years after the fact.  This 
objective evidence demonstrates that the service-connected 
disability is not a deep scar.  

There is no indication that the cyst, which was noted in 1998 
was manifested by sufficient symptomalogy to warrant an 
increased rating.  The veteran testified that, after the 
removal of the cyst, he did not have any other problems 
except numbness.  The veteran is already receiving 
compensation for this numbness.  

In sum, the Board concludes that the current 10 percent 
rating contemplates the current left hand disability.  The 
examinations and other clinical records do not show that the 
criteria for an increased evaluation have been met under any 
applicable rating criteria.  The Board finds that the weight 
of the evidence is against the claim, and that the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. § 
5107(a) (West 2002).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


